DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3 and 4 each recite the limitation "the obtaining of the management information" in line 3 thereof.  There is insufficient antecedent basis for this limitation in the claim.  There is no step of obtaining management information in claim 1, from which claims 3 and 4 each depend.  There is an obtaining step in claim 2, lines 4-5, and thus it is believed that claims 3 and 4 should be amended to depend from claim 2.  Likewise, claim 8 recites “the obtaining of the management information” in line 3 thereof, but there is no step of obtaining management information in claim 6, from which claim 8 depends. There is an obtaining step in claim 7, lines 4-5, and thus it is believed that claim 8 should be amended to depend from claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application Publication 2009-170996 (hereinafter “Yasui”) in view of Japanese Application Publication 2019-004513 (hereinafter “Miyake”).
 	Regarding claim 1, Yasui discloses a non-transitory computer-readable recording medium for an information processing device having a computer (print server 30 includes a server program and an application program for realizing its functions in its storage device (paragraph [0014])), the information processing device being connectable to a printer (print server is provided for each group of mutually substitutable image forming apparatuses (paragraph [0014])), the computer-readable recording medium containing computer-executable instructions realizing a supporting program corresponding to the printer (PROM 13 stores various programs intended to allow image forming apparatus 10 to function as a multifunction device (paragraph [0017])),
	- wherein, when a print instruction making the printer to print an image is received from an application program implemented in the information processing device for a general-use printing program embedded in an operating system of the information processing device (print server 30 includes an OS (operating system) and an application program (paragraph [0014])), the computer-executable instructions cause, when executed by the computer, the information processing device to perform:
		- obtaining identification information which identifies a user (print server receives authentication information added to job information (paragraph [0040]), the authentication information including user ID and password (paragraph [0039])); and 
 		- transmitting a print job corresponding to the print instruction to the printer, the print job being associated with the identification information (if authentication is successful, print server associates job ID with user ID and puts it in the job queue (paragraph [0045]), retrieves the job ID from the job queue and inquires of one or a plurality of corresponding image forming apparatuses whether the job can be accepted (paragraph [0046]), and if it can be accepted, then a device-dependent print job data is formed (paragraph [0047]), and the print server transmits the device-dependent print job data to the corresponding image forming device (paragraph [0048])).
 	Yasui does not expressly disclose the image forming apparatus “having a restriction function of determining enablement or disablement of printing based on a usage condition set by a user” or “wherein the printer is configured to determine whether printing in accordance with the print is to be performed based on the usage condition of the user identified by the identification information associated with the print job.”
 	Miyake discloses a multi-function device 10 including a memory 34 that stores a function restriction flag 38.  If the function restriction flag is “ON”, then the function restriction corresponding to each user is executed, and if the flag is “OFF”, then the function restriction is not to be executed (paragraphs [0012], [0024]). 
	Providing flexible function restriction in this manner enables an administrator of the multi-function device greater control over when the function restrictions are to be implemented for users of the device, thereby providing greater flexibility in operation.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Yasui by providing a memory that stores a function restriction flag, such as taught by Miyake. 
 	Regarding claim 5, Miyake further discloses: wherein the instructions cause, when executed by the computer, the information processing device to further perform:
 	- after the print job associated with the identification information is transmitted to the printer, obtaining a processing result based on the print job in the printer (print data in PJL command supplied to print engine 16, which executes printing of the image represented by the print data, resulting in an OK response indicating the printing has been completed (paragraph [0029])); and
	- when the processing result is obtained in the obtaining of the processing result, notifying the obtained processing result using a user interface of the information processing device (CPU 32 transmits to the terminal device 50 the OK response (paragraph [0029])).
 	Regarding claim 6, Yasui discloses a print system (image forming system (paragraph [0012])), comprising:
	- a printer (image forming apparatuses 101 to 10m (paragraph [0013]));
	- a non-transitory computer-readable recording medium containing computer-executable instructions realizing a supporting program corresponding to the printer (PROM 13 stores various programs intended to allow image forming apparatus 10 to function as a multifunction device (paragraph [0017])); and
	- a computer of an information processing device, the computer being configured to execute the computer-executable instructions (print server 30 includes an OS (operating system), server program and an application program for realizing its functions in its storage device (paragraph [0014])),
	- wherein, the instructions cause, when executed by the computer, the information processing device to perform, when a print instruction making the printer to print an image is received from an application program implemented in the information processing device for a general-use printing program embedded in an operating system of the information processing device (print server 30 includes an OS (operating system) and an application program (paragraph [0014])):
		- obtaining identification information which identifies a user (print server receives authentication information added to job information (paragraph [0040]), the authentication information including user ID and password (paragraph [0039])); and
		- transmitting a print job corresponding to the print instruction to the printer, the print job being with associated with the identification information (if authentication is successful, print server associates job ID with user ID and puts it in the job queue (paragraph [0045]), retrieves the job ID from the job queue and inquires of one or a plurality of corresponding image forming apparatuses whether the job can be accepted (paragraph [0046]), and if it can be accepted, then a device-dependent print job data is formed (paragraph [0047]), and the print server transmits the device-dependent print job data to the corresponding image forming device (paragraph [0048])).
 	Yasui does not expressly disclose the image forming apparatus “having a restriction function of determining enablement or disablement of printing based on a usage condition set by a user” or “wherein the printer is configured to determine whether printing in accordance with the print is to be performed based on the usage condition of the user identified by the identification information associated with the print job.”
 	As set forth above regarding claim 1, Miyake discloses a multi-function device 10 including a memory 34 that stores a function restriction flag 38.  If the function restriction flag is “ON”, then the function restriction corresponding to each user is executed, and if the flag is “OFF”, then the function restriction is not to be executed (paragraphs [0012], [0024]).   
 	As set forth above, providing flexible function restriction in this manner enables an administrator of the multi-function device greater control over when the function restrictions are to be implemented for users of the device, thereby providing greater flexibility in operation.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Yasui by providing a memory that stores a function restriction flag, such as taught by Miyake.
 	Regarding claim 10, Miyake further discloses: wherein the instructions cause, when executed by the computer, the information processing device to further perform:
	- after the print job associated with the identification information is transmitted to the printer, obtaining a processing result based on the print job in the printer (print data in PJL command supplied to print engine 16, which executes printing of the image represented by the print data, resulting in an OK response indicating the printing has been completed (paragraph [0029])); and
	- when the processing result is obtained in the obtaining of the processing result, notifying the obtained processing result using a user interface of the information processing device (CPU 32 transmits to the terminal device 50 the OK response (paragraph [0029])).	
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Miyake as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication 2015/0381842 (hereinafter “Mori”).
 	Regarding claims 3 and 8, neither Yasui nor Miyake expressly disclose: wherein the instructions cause, when executed by the computer, the information processing device to further perform, in the obtaining of the management information:
	- displaying a screen requiring input of the identification information using a user interface of the information processing device; and
	- obtaining the identification information input through the user interface.
 	Mori discloses a multi-function peripheral 10 including a CPU 11 that, when a function is to be restricted, controls LCD 16 to display an authentication-information input screen for prompting a user to input authentication information, such as user ID and password (paragraph [0119]).  Displaying the authentication-information input screen and obtaining the identification information in this manner enables for the multi-function peripheral to obtain the authentication information of the user so as to determine the function restrictions corresponding to the user, thereby providing greater assurance that the multi-function peripheral is not used in an unauthorized manner.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Yusui and Miyake by displaying an authentication-information input screen such as taught by Mori.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Miyake as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0246551 (hereinafter “Ichikawa”).
 	Regarding claim 4, neither Yasui nor Miyake expressly disclose: wherein the instructions cause, when executed by the computer, the information processing device to further perform, in the obtaining of the management information:
	- inquiring the operating system for a login user; and
	- obtaining the identification information of the login user from the operating system.
 	Ichikawa discloses a client terminal 30 wherein restriction information 60 is stored in a printer driver data area 42.  Restriction information obtaining unit 52 obtains the restriction information from the printer driver data area, and then obtains information relating to a current user, for example, a login ID of the Windows® operating system, SSO information or the like.  IU display unit 53 prepares a print setting window in which the function restriction suitable for the current user is carried out in accordance with restriction information and information relating to the current user, which is obtained by the restriction information obtaining unit (paragraph [0073]).  Obtaining the identification information in this manner allows for the information to be obtained without requiring a prompt for the user to enter such information, thereby enhancing ease of operation.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Yusui and Miyake by providing for obtaining identification information of a login user via the operating system, such as taught by Ichikawa.
Allowable Subject Matter
11.	Claims 2, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s non-transitory computer-readable recording medium according to claim 1, including the following limitations:
 	- obtaining management information indicating whether the restriction function of the printer is enabled or disabled; and
	- when the print instruction is received:
		- in a case where the management information indicating that the restriction function is enabled has been obtained, obtaining the identification information and transmitting the print job corresponding to the print instruction to the printer; and
		- in a case where the management information indicating that the restriction function is enabled is not obtained, not obtaining the identification information or not transmitting the print job associated with the identification information, while transmitting the print job of the print instruction to the printer.
 	Claim 7, drawn to a print system, similarly recites the allowable subject matter of claim 2.
 	Claim 9 depends from claim 7.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677